Citation Nr: 0930275	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-24 399A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  After an initial evaluation for the bladder cancer 
disability of 100 percent from February 4, 2005 to August 15, 
2005, entitlement to an evaluation in excess of 60 percent 
beginning August 16, 2005.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had active service from September 1951 to 
September 1953.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2008, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  

The Board thereafter remanded the two issues on appeal, in 
December 2008, for additional development.  The case has now 
been returned to the Board for appellate review.

The Board notes that the appellant, in essence, has appealed 
the initial evaluations assigned to his bladder cancer 
disability.  The appellant is, in effect, asking for higher 
ratings effective from the date service connection was 
granted (February 4, 2005).  Consequently, the Board will 
consider the entire time period in question, from the 
original grant of service connection to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

While the case was in remand status, the RO issued a rating 
decision, in June 2009, that found there had been clear and 
unmistakable error (CUE) in the August 2005 rating decision 
that granted service connection for bladder cancer and 
assigned a 20 percent evaluation under Diagnostic Code 7516, 
effective November 18, 2004.  The enumerated errors involved 
the effective date and the initial rating.  After reviewing 
the case on remand, the RO concluded that the appellant had 
actually submitted his claim for service connection for 
bladder cancer on February 4, 2005, and therefore assigned 
that date as the effective date for the grant of service 
connection.  The RO also concluded that Diagnostic Code 7528, 
malignant neoplasms of the genitourinary system, was the 
proper one to use.  Under that Diagnostic Code, the RO 
assigned an initial evaluation of 100 percent from February 
4, 2005 until August 15, 2005, and a 60 percent evaluation 
was assigned beginning August 16, 2005.  Therefore, the 
initial rating claim on appeal is as stated on the title 
page.


FINDINGS OF FACT

1.  The appellant was assigned the maximum evaluation of 100 
percent from February 4, 2005 until August 15, 2005.

2.  The appellant underwent a cystoscopy with resection of 
the bladder tumor on February 16, 2005; his mandatory VA 
examination after six months took place on October 27, 2005.  

3.  Since October 27, 2005, the appellant's bladder cancer 
has not been manifested by renal dysfunction that required 
regular dialysis, or by renal dysfunction that precluded more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80 mg%; or, 
creatinine more than 8 mg%; or, markedly decreased function 
of kidney or other organ systems, especially cardiovascular, 
due to the bladder cancer residuals.

4.  Since October 27, 2005, the appellant's bladder cancer 
has not been manifested persistent edema and albuminuria with 
BUN 40 to 80 mg%; or by creatinine 4 to 8 mg%; or by 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion due to the 
bladder cancer residuals.

5.  The appellant's only service-connected disability is the 
bladder cancer disability evaluated as 60 percent disabling.

6.  A claim for TDIU may not be considered when a 100 percent 
rating is in effect.

7.  As self-reported on the May 2006 VA Form 21-8940, during 
the August 2007 DRO conference and during the March 2008 VA 
sleep consultation, the appellant has four years of high 
school education and experience as a shoe store manager, 
district manager, shoe store owner and limousine driver.

8.  The appellant's service-connected disability does not 
prevent substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent were met 
for the appellant's bladder cancer disability from February 
4, 2005 to October 27, 2005.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.105(e), 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.20, 4.115a, 4.115(b), Diagnostic Code 7528 (2008).

2.  The criteria, both schedular and extraschedular, for an 
evaluation in excess of 60 percent have not been met for the 
appellant's bladder cancer disability since October 27, 2005.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.20, 4.115a, 4.115(b), Diagnostic Code 
7528 (2008).

3.  The requirements for a total evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability have not been met since October 27, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.1-
4.16, 4.18 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information in correspondence dated in May 
2006, July 2006, and October 2006.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant's bladder cancer claim arises from his 
disagreement with the initial evaluations following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Turning to the remaining claim for a total evaluation based 
on individual unemployability (TDIU) due to service-connected 
disability, the appellant was notified of the information 
necessary to substantiate the TDIU claim by correspondence 
dated in July 2006.  This document informed the recipient of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  The letter also asked the appellant to submit 
evidence he had in his possession to support the claim.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the July 2006 VA letter in which he was 
told that medical evidence or other evidence of an inability 
to get or follow substantial gainful employment due to 
service-connected disability was needed.  He was also 
provided with the requirements for a showing of TDIU.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The appellant was provided with such general notice of the 
regulations pertaining to TDIU in the August 2007 Statement 
of the Case (SOC).  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The 
appellant was provided with such notice in the August 2007 
SOC, the June 2009 Supplemental Statement of the Case (SSOC) 
and in correspondence dated in January 2009.  As with proper 
notice for an initial disability rating and consistent with 
the statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  This 
information was conveyed to the appellant in the August 2007 
SOC, the June 2009 SSOC and the January 2009 VA letter.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

However, the United States Supreme Court (Supreme Court) 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective VCAA notice was inappropriate 
and that determinations concerning harmless error should be 
made on a case-by-case basis.  Id.  In addition, the Supreme 
Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the appellant nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the appellant resulted in prejudicial 
error.  In this regard, the Board observes that, although the 
Supreme Court reversed the presumptive prejudice framework 
set forth in Sanders, it did not find fault with the analysis 
for determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  

Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 
Vet. App. at 46.  Actual knowledge may be established by 
statements or actions by the claimant or the claimant's 
representative demonstrating an awareness of what is 
necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support a TDIU claim based on notice that was 
provided to the appellant during the course of his appeal.  
Specifically, in the August 2007 Statement of the Case (SOC), 
the appellant was advised of the principles that govern VA's 
duties to notify and assist under 38 C.F.R. § 3.159 such that 
he could have been expected to understand the types of 
evidence that he should submit, or request that VA obtain, in 
order to substantiate his TDIU claim.  The appellant was also 
advised that, pursuant to 38 C.F.R. § 3.321(a), the rating 
schedule is used to evaluate the degree of a disability in a 
claim for disability compensation and that the rating 
schedule represents, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from a disability.  Additionally, the 
appellant was advised of all relevant applicable rating 
criteria under which his bladder cancer disability may be 
rated, including 38 C.F.R. § 3.115a and Diagnostic Code 7528 
in the June 2009 SSOC.

Furthermore, the evidence reflects that the appellant had 
actual knowledge of the need to submit evidence, including 
lay statements and medical records, that demonstrate the 
impact his bladder cancer disability has on his employment 
and daily life.  Specifically, during his July 2008 Travel 
Board hearing, the appellant discussed how his urinary 
incontinence affected his ability to work as a limousine 
driver.  In a June 2009 written statement, the appellant 
argued that proper consideration had not been given to the 
effects on his employment due to his disability.  

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding Diagnostic Codes for the 
bladder cancer disability after the September 2006 rating 
decision by the AOJ did not affect the essential fairness of 
the adjudication because the appellant could be expected to 
understand what was needed to establish TDIU from the various 
notice letters sent to him by the RO, from the August 2007 
SOC and from the June 2009 SSOC.  In particular, these 
documents informed the appellant of the need to submit 
evidence that his disability had increased in severity; that 
he should submit medical evidence; that he could submit 
statements from individuals who could describe the manner in 
which the disability had become worse; that he should inform 
the RO about treatment at VA facilities; and that he could 
submit his own statement about his condition affects his 
ability to work.  The appellant was informed of the 
requirements for TDIU in the September 2006 rating decision, 
in the SOC and in the June 2009 SSOC.  VA letters also 
informed the appellant that ratings from zero to 100 percent 
are assigned to disabilities and provided additional examples 
of pertinent evidence he could submit.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his TDIU claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
errors in the timing and content of notice.  The appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice errors did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his TDIU claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the appellant.  Thus, the Board finds 
that any error in the timing of the appellant's notification 
of the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.  For the foregoing 
reasons, the Board finds that VA's failure to provide the 
appellant with adequate VCAA notice, in accordance with 
Vazquez-Flores, 22 Vet. App. 37 (2008), did not affect the 
essential fairness of the adjudication of his claims and, 
therefore, such error is harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, 
private and VA outpatient medical records have been 
associated with the claims file.  The appellant was afforded 
VA medical examinations.  He also provided testimony at a 
Board hearing.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
In February 2009, the appellant stated that he did not have 
any further evidence to submit.

The appellant was provided with notice as to the medical 
evidence needed for TDIU benefits, as well as the assistance 
VA would provide.  Therefore, there is no duty to assist that 
was unmet and the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims decided below.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the reports of the VA examinations 
conducted in July 2005, October 2005, and March 2009; in the 
reports of VA outpatient treatment rendered between January 
2004 and May 2009; and in the reports of private medical 
treatment rendered between 2005 and 2007.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  See also Fenderson v. West, 12 
Vet. App. 119 (1999).

A.  Bladder cancer evaluation claim

Active malignant neoplasms of the genitourinary system are 
rated as 100 percent disabling.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  Thereafter, following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) of this chapter.  If there has been no 
local reoccurrence or metastasis, the disability is to be 
rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Diagnostic Code 7528.

In this case, the appellant was assigned an evaluation of 100 
percent for the initial six-month period after service 
connection was granted.  Thus the period from February 4, 
2005 to August 15, 2005 will not be addressed because a 
rating higher than 100 percent is not assignable.  

The evidence of record reveals that the appellant underwent a 
cystoscopy with resection of the bladder tumor involving the 
left bladder wall on February 16, 2005.  Since that date, the 
appellant has not undergone any other surgical, radiation, 
antineoplastic chemotherapy or therapeutic procedure for the 
bladder cancer.  Thus, pursuant to Diagnostic Code 7528, an 
initial rating of 100 percent was to be in effect with a 
mandatory VA examination at the expiration of six months.  As 
the VA examination in this case did not take place until 
October 27, 2005, the 100 percent evaluation must remain in 
effect until that date.

The provisions of 38 C.F.R. § 3.105 set out that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  As previously 
noted, in the original August 2005 rating decision, the RO 
granted service connection for bladder cancer and assigned a 
20 percent evaluation.  That evaluation was increased to 60 
percent, effective in September 2005, in a rating decision 
issued in April 2006.  At the time of the June 2009 rating 
action, the appellant was in receipt of disability benefits 
for the bladder cancer disability (his only service-connected 
disability) at the 60 percent level; he continued to receive 
monthly benefits at the 60 percent level and this was not 
changed by the June 2009 rating action.  Therefore, as no 
reduction or discontinuance of compensation payments 
currently being made occurred, 38 C.F.R. § 3.105 does not 
apply.

The provisions of Diagnostic Code 7528 reflect that, if there 
has been no local reoccurrence or metastasis, the residuals 
of malignant neoplasms of the genitourinary system, which 
include bladder cancer, should be rated based on voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Hence, as the medical evidence of record shows that there has 
been no local reoccurrence or metastasis of the bladder 
cancer, the appellant's bladder disability will be rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.

Currently, the appellant is in receipt of the highest 
schedular rating of 60 percent based on voiding dysfunction, 
i.e., the 60 percent rating is the highest rating assignable 
for urinary leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence.  Higher ratings of 80 
percent and 100 percent require renal dysfunction.

In this regard, the 80 percent rating for renal dysfunction 
requires certain laboratory findings relating to renal 
function.  In February 2004 (prior to the discovery of 
bladder cancer), the appellant had a BUN level of 28 mg% and 
a creatinine level of 1.4 mg%.  In testing conducted between 
January 2005 and July 2008, the appellant's BUN levels ranged 
from 20-30 mg% and his creatinine levels ranged from 1.3 to 
2.03 mg%.  In March 2009, the appellant's BUN level was 32 
mg% and his creatinine level was 3.7 mg%.  In relation to the 
requirements for an 80 percent evaluation, there is no 
showing of BUN levels in the range of 40 to 80 mg% or 
creatinine levels in the range of 4 to 8 mg%.  In addition, 
review of the medical evidence of record does not reveal any 
showing of persistent edema or albuminuria; in a February 
2008 VA heart failure consultation note, the appellant denied 
a history of edema.  The cardiologist stated that the 
appellant's dyspnea and fatigue were due to his heart failure 
and noted that the fatigue could also be related to the 
prostate cancer therapy.  

As for generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion - 
prior to the January 2005 diagnosis of bladder cancer, the 
appellant had already been diagnosed with arthritis; 
metastatic prostate cancer (for which he had undergone a 
radical prostatectomy); dyspnea on exertion; cardiac problems 
including chest pain, congestive heart failure, mitral 
regurgitation, paroxysmal ventricular tachycardia, atrial 
flutter, hypertension, myocardial infarctions in 1988 and 
1996, ischemic cardiomyopathy and angina, plus coronary 
artery bypass surgery; diabetes; abdominal aortic aneurysm; 
hypothyroidism; urticaria; skin cancer of the face and 
shoulders; and allergies.  Obviously, the diagnosis of 
bladder cancer represented a decline in the appellant's 
health.  However, no anorexia or weight loss is demonstrated 
in the clinical evidence of record.  There is no clinical 
evidence of record to indicate that any generalized poor 
health characterized by lethargy, weakness or limitation of 
exertion is due to the residuals of the bladder cancer; 
instead these symptoms have been linked to the non-service-
connected chronic heart failure and treatment for non-
service-connected conditions.  In relation to the 100 percent 
evaluation requirements, the appellant has never been on 
dialysis and there is no evidence of markedly decreased 
function of the kidneys.  Impairment of other organs must 
also be considered and in this case the appellant's impaired 
cardiovascular status is shown to be due to pre-existing 
heart disease dating back to the 1980s when the appellant had 
his first heart attack.

Thus, the Board finds that the evidence does not demonstrate 
that a disability rating in excess of 60 percent for renal 
dysfunction is warranted.  The Board can find no clinical 
basis under the applicable regulations and Diagnostic Codes 
to grant an evaluation in excess of 60 percent based on the 
manifestations of the bladder cancer disability of record.  
Accordingly, a schedular rating in excess of 60 percent is 
not warranted beginning October 27, 2005.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 60 percent evaluation at issue may be 
granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected bladder cancer disability has presented such an 
unusual or exceptional disability picture at any time as to 
require an extraschedular consideration pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the 60 percent schedular evaluation in 
this case is not inadequate.  As discussed above, there are 
higher ratings for the appellant's bladder cancer residuals, 
but the required manifestations have not been shown in this 
case.  The Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for the bladder cancer 
disability since February 2005, and he has not been subject 
to frequent treatment for it.  The appellant has not offered 
any objective evidence of any symptoms due to the claimed 
disability that would render impractical the application of 
the regular schedular standards.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996) (When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  

Based upon the guidance of the Court in Hart, the Board has 
considered whether any other staged rating is appropriate for 
the bladder cancer disability at issue in this case.  Here, 
the Board has assigned staged ratings with the 100 percent 
evaluation assigned from February 4, 2005 to October 26, 
2005, and the 60 percent rating is assigned from October 27, 
2005 onward.  The Board has not found any further variation 
in the appellant's symptomatology or clinical findings that 
would warrant the assignment of any additional staged ratings 
in this case.  The clinical evidence of record demonstrates 
that the appellant last had antineoplastic treatment for the 
bladder cancer on February 16, 2005, and his mandatory VA 
examination occurred on October 27, 2005.  Thus, the 
assignment of the 100 percent rating is properly in effect 
from February 4, 2005 to October 26, 2005, with the 
assignment of a 60 percent rating thereafter (from October 
27, 2005 onward).

The Board finds that the preponderance of the evidence is 
against the claim for an initial staged rating higher than 
the 60 percent currently assigned beginning October 27, 2005; 
the benefit-of-the doubt doctrine is inapplicable and that 
portion of the increased initial staged rating claim for the 
bladder cancer disability must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  TDIU claim

In VA O.G.C. Prec. Op. No. 6-99, VA's General Counsel held 
that a claim for TDIU may not be considered when a schedular 
100 percent rating is already in effect.  No additional 
monetary benefit would be available in the hypothetical case 
of a veteran having one service-connected disability rated 
100 percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  

As a result of the Board's decision above, a 100 percent 
evaluation has been assigned for the appellant's bladder 
cancer disability from February 4, 2005 to October 26, 2005.  
Hence, any claim for a grant of TDIU for the period from 
February 4, 2005 to October 26, 2005 must be dismissed as 
moot.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Morris 
v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001).

The appellant contends that he is unable to work due to his 
service-connected bladder cancer disability.  The appellant 
testified at his July 2008 Board hearing at the RO that he 
had retired in Michigan after having worked for major shoe 
companies and having owned a family shoe store for many 
years.  After he moved to Florida, he obtained a job working 
as a driver for a limousine company.  The appellant further 
testified that his need to stop to go to the bathroom every 
90 minutes was due to his bladder cancer and interfered with 
his duties as a limousine driver.  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is 
presented any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the schedular rating is less than total, a total 
disability evaluation can be based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all 
veterans who are individually unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

The medical evidence of record indicates that the appellant, 
as of October 2005, had been diagnosed with arthritis; 
prostate cancer with bone metastases; dyspnea on exertion; 
cardiac problems including chest pain, congestive heart 
failure, mitral regurgitation, paroxysmal ventricular 
tachycardia, atrial flutter, hypertension, myocardial 
infarctions in 1988 and 1996, ischemic cardiomyopathy and 
angina; diabetes; abdominal aortic aneurysm; hypothyroidism; 
urticaria; skin cancer of the face and shoulders; and 
allergies.  He has undergone skin cancer surgery, a radial 
prostatectomy and coronary artery bypass surgery.  These 
conditions are not service-connected, and are in addition to 
his service-connected bladder cancer disability.  A rating of 
60 percent is currently in effect for the bladder cancer 
disability (effective from October 27, 2005).  

The pertinent governing criteria set out in detail above are 
predicated on a veteran having been granted service 
connection for a disability or disabilities sufficient to 
warrant a total disability evaluation based on individual 
unemployability.  In this case, service connection is in 
effect for one disability - the bladder cancer disability 
which is assigned a 60 percent evaluation.  Thus, the afore-
mentioned requirement of a single disability with a rating of 
60 percent or higher has been met.

Nevertheless, the Board must also determine whether the 
appellant is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
bladder cancer disability.  The evidence of record, however, 
does not show that the appellant is unable to secure or 
follow a substantially gainful occupation due to that 
disability.  There is evidence in the medical records that 
shows that the appellant is not capable of working based on 
his physical health as affected by non-service-connected 
pathology.  The appellant has presented statements that he is 
incapable of working for more than 90 minutes at a time 
without having to go to the bathroom due to his bladder 
cancer.  However, the evidence of record, including medical 
treatment records and the reports of VA examinations (such as 
the February 2008 VA heart failure consultation report and 
the March 2009 VA examination report), indicates that the 
appellant experiences cardiovascular symptoms of fatigue, 
dyspnea on mild exertion and syncope due to non-service-
connected pathology and that it is these problems that render 
the appellant incapable of any sustained activity, including 
activities of daily living.

In addition, there no clinical evidence of record that the 
appellant has any defects in physical or mental endowment 
that prevent the usual amount of success in overcoming the 
handicap of the bladder cancer disability.  There is no 
objective evidence of record showing that the appellant 
cannot work solely due to his bladder cancer disability.  
While the appellant would be precluded from working in a 
setting where he cannot get to a bathroom every 90 minutes, 
there is no objective evidence showing that the appellant's 
bladder cancer residuals would preclude him from working in 
situations where he would be able to take bathroom breaks at 
will.

As previously noted, in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability" is made.  38 C.F.R. § 3.321(b)(1).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The fact that a veteran was unemployed is not enough.  The 
question is whether his service-connected disorders without 
regard to his non-service-connected conditions (arthritis, 
prostate cancer with bone metastases, dyspnea on exertion, 
cardiac problems including chest pain, congestive heart 
failure, mitral regurgitation, paroxysmal ventricular 
tachycardia, atrial flutter, hypertension, myocardial 
infarctions in 1988 and 1996, ischemic cardiomyopathy and 
angina, diabetes, abdominal aortic aneurysm, hypothyroidism, 
urticaria, skin cancer of the face and shoulders and 
allergies) or lack of work skills or advancing age made him 
incapable of performing the acts required by employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The appellant 
has not presented, nor has the Board found, circumstances 
that have placed this appellant in a different position than 
other veterans rated 60 percent disabled.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm.  See 38 C.F.R. §§ 4.1, 
4.15; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
appellant's bladder cancer disability has not been, in the 
Board's determination, so severely disabling as to have 
rendered him or the average person similarly situated unable 
to secure or follow substantially gainful employment, nor 
does the evidence of record reflect that the bladder cancer 
residuals would render him individually unable to follow a 
substantially gainful occupation.  

In reaching this conclusion, the Board has considered 
38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), which provide 
that, to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity due exclusively to the service-connected 
disability or disabilities may be assigned.  The governing 
norm of these exceptional cases is a finding that the case 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

In this case, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disability of bladder cancer, the Board finds that the 
appellant could perform gainful employment.  Therefore, the 
Board finds that he is not entitled to a total evaluation 
under the applicable provisions of 38 C.F.R. Parts 3 and 4.

Accordingly, the Board finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the disability level for the appellant's service-
connected bladder cancer disability, and that the grant of an 
extraschedular evaluation at any time for that disability - 
under either 38 C.F.R. § 3.321(b) or § 4.16(b) - is not 
warranted.

The appellant argues that he is unable to work due to his 
service-connected bladder cancer disability, and that the 
evidence supports claim for TDIU.  He contends that he is 
unable to work because his service-connected bladder cancer 
disability has severely compromised his ability to work 
without having to go to the bathroom every 90 minutes.  
However, in considering the appellant's entire clinical 
history, the Board is unable to conclude that he is precluded 
from all forms of substantially gainful employment solely 
because of his service-connected bladder cancer disability.  
Accordingly, the benefit sought on appeal is denied.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable, and a total 
disability evaluation based on individual unemployability 
claim is denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


ORDER

A schedular or extraschedular evaluation for a bladder cancer 
disability higher than 60 percent beginning on August 15, 
2005 following an initial rating of 100 percent is denied.

A total disability evaluation based on individual 
unemployability (TDIU) is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


